DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda (US 20100265269 A1), and in view of Bismilla (US 20140009498  A1), and further in view of Kobayashi et al. (JP2014154055A).

Regarding Claim 11, Matsuda discloses An electronic device (ABS reciting “A portable terminal”. Figs. 1, 2) comprising: 
a screen;(Figs. 1, 2, touch screen 11) 
a sensor (Fig. 2,  acceleration sensor  26a); and 
at least one processor electrically coupled to the screen and the sensor (Fig. 2, main control part 20.  ), wherein the at least one processor is configured to (¶29 reciting “The main control part 20 comprises a CPU (Central Processing Unit) and performs overall control of the portable telephone 1 as well as screen direction control processing that is described later and various other kinds of arithmetic processing and control processing. ”): 
display content on the screen; (Figs.7A and 7B showing content displayed on the screen)
determine a display direction of content on the basis of a user profile upon detecting a tilt change of the electronic device by using the sensor; (Fig. 4 showing a configuration/settings of a user profile. ¶36 disclosing determining a display direction of content on the basis of a user profile, and reciting “ a function that controls the screen display direction based on user settings when displaying a screen on the touch screen 11. FIG. 4 is a screen view that shows a display direction settings screen 30 for setting the screen display direction of the touch screen 11. As shown in FIG. 4, the display direction settings screen 30 comprises a selection column 31 for selecting a display direction and an "apply" button 32 for applying a display direction that is selected in the selection column 31. The selection items for the display direction are, for example, "vertical direction", "horizontal direction (for right-handed users)", "horizontal direction (for left-handed users)", and "automatic".” Further, Fig. 6 showing a flow chart to change display direction upon detecting a rotation change of the device (i.e. tilting), and ¶41 reciting “ the main control part 20 determines that the portable telephone 1 has been rotated based on an acceleration detected by the acceleration sensor 26a. ”)
However, Matsuda does not explicitly disclose to monitor an input for modifying the determined display direction during a predetermined period of time; display the content on the screen in a direction different from the determined display direction, upon detecting an input for modifying the determined display direction within the predetermined period of time; and 
Bismilla teaches “A method and system are provided for determining a display orientation of a mobile device. The mobile device is configured to change the display orientation when a first input is detected. The first input corresponds to a change in orientation of the mobile device that satisfies one or more first criteria. The method includes detecting the first input and enabling a second input to change the display orientation when detected within a predetermined period of time after detecting the first input, the second input satisfying one or more second criteria different from the one or more first criteria.” (ABS). Further, ¶33 recites “The mobile device 100 can be configured to enable a second input to change the display orientation when detected within a predetermined period of time after the first input. For example, the second input can take on the form of a shaking motion 108, as shown in FIG. 2. The shaking motion 108 can be determined by detecting a fluctuation in the angle .theta. about the 0 degree value. Upon detecting the shaking motion 108, the display orientation of the touch-sensitive display area 122 can change to a landscape orientation. The second input provides another type of input to trigger a change in the display orientation of the mobile device.” 
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the device (taught by Matsuda) to modify a display direction based on a user’s second input within a period of time, and update user profile (taught by Bismilla). The suggestions/motivations would have been to Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
However, Matsuda in view of Bismilla does not explicitly disclose update the user profile, upon detecting an input for modifying the determined display direction.
Kobayashi teaches “To enable scroll of an object even in an oblique direction while correcting a deviation of a user's operation in a vertical and horizontal directions.” (ABS). Further, Kobayashi teaches updating display definition by a display content update unit (127) ([0035]).
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the device (taught by Matsuda in view of Bismilla) to updated display definition  (taught by Kobayashi), where the display definition reads on the user profile settings taught by Matsuda. The suggestions/motivations would have been to Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Regarding Claim 12, Matsuda in view of Bismilla and Kabayashi discloses The electronic device of claim 11, wherein the at least one processor is further configured to: 
display of the content on the screen depending on the determined display direction; and 
identify whether the display direction determined based on the user profile and a pre-set display direction are different from each other. (Bismilla teaches a second user input changing the display direction set based on the first user input. In other words, the display direction is different between the one based on the first user input (i.e. based on user profile as taught by Matsuda) and the one based on the second user input (i.e. a pre-set display direction). See Claim 11 for detailed analysis.)

Regarding Claim 13, Matsuda in view of Bismilla and Kabayashi discloses The electronic device of claim 12, wherein the pre-set display direction includes a display direction determined based on the sensor when the electronic device initially operates and/or a display direction determined based on the user profile before the tilt change is detected. (Bismilla teaches the display direction determined based on the second user input, where the display direction corresponds to the pre-set display direction.  Bismilla, ¶33 reciting “The mobile device 100 can be configured to enable a second input to change the display orientation when detected within a predetermined period of time after the first input. For example, the second input can take on the form of a shaking motion 108, as shown in FIG. 2. The shaking motion 108 can be determined by detecting a fluctuation in the angle .theta. about the 0 degree value. Upon detecting the shaking motion 108, the display orientation of the touch-sensitive display area 122 can change to a landscape orientation.”, where the second user input such as a shaking motion is detected by a sensor.)

Claim 1, has similar limitations as of Claim(s) 11, therefore it is rejected under the same rationale as Claim(s) 11.
Claim 2, has similar limitations as of Claim(s) 12, therefore it is rejected under the same rationale as Claim(s) 12.
Claim 3, has similar limitations as of Claim(s) 13, therefore it is rejected under the same rationale as Claim(s) 13.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda (US 20100265269 A1), and in view of Kobayashi et al. (JP2014154055A).

Regarding Claim 19, Matsuda discloses A method performed by an electronic device(¶3 reciting “a portable terminal and a display control method for a portable terminal”), the method comprising: 
displaying content on a screen of the electronic device; 
determining a display direction of content on the basis of a user profile upon detecting a tilt change of the electronic device by using a sensor; 
displaying the content on the screen depending on the determined display direction; 
(See Claim 11 rejections for detailed analysis.)
wherein the user profile includes a type of an application in use, a usage time of the application, a type of the content, a display mode of the content, or data obtained by the sensor; (Fig. 4 showing the settings including vertical direction, horizontal direction, which read on a display mode of the content.)
However, Matsuda does not explicitly disclose updating the user profile, when there is a change in at least one of the type of the application, the type of the content, and the display mode of the content.
Kobayashi teaches “To enable scroll of an object even in an oblique direction while correcting a deviation of a user's operation in a vertical and horizontal directions.” (ABS). Further, Kobayashi teaches updating display definition by a display content update unit (127) ([0035]). In other words, Kobayashi teaches updating the user profile when the display direction is changed, i.e. a display mode of the content is changed.
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the device (taught by Matsuda) to updated display definition  (taught by Kobayashi), where the display definition reads on the user profile settings taught by Matsuda. The suggestions/motivations would have been to Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Allowable Subject Matter
Claims 8-10 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 16 is distinguished from the closest known prior art alone or in reasonable combination, in consideration of the claim and its parent claim as a whole, particularly the limitations similar to “determine the display direction on the basis of consecutive data recorded during a predetermined period of time out of data stored in the user profile”.
 
Claim 17 is distinguished from the closest known prior art alone or in reasonable combination, in consideration of the claim and its parent claim as a whole, particularly the limitations similar to “predict display directions on a plurality of applications on the basis of the user profile; and determine a display direction corresponding to an application executed by the electronic device on the basis of the predicted display directions.”

Claim 18 is distinguished from the closest known prior art alone or in reasonable combination, in consideration of the claim and its parent claim as a whole, particularly the limitations similar to “obtain display direction set ratios for a plurality of applications; and determine the display direction depending on the display direction set ratio updated by the user profile.”

Claim 8, has similar limitations as of Claim(s) 16, and therefore also contains allowable subject matter.
Claim 9, has similar limitations as of Claim(s) 17, and therefore also contains allowable subject matter.
Claim 10, has similar limitations as of Claim(s) 18, and therefore also contains allowable subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI WANG whose telephone number is (571)272-6022. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI WANG/Primary Examiner, Art Unit 2611